CARMODY, Chief Justice. The Motion of the above petitioner, through his attorney, having come before the Court, wherein, the petitioner has prayed an Order of this Court to be issued quashing the Alternative Writ of Prohibition issued on the 20th of October, 1966, and for a further Order dismissing the above captioned proceedings with prejudice, having come before the Court, and it being determined: 1. That the parties in Cause No. A 21733, Civil Docket of the District Court of Bernalillo County, New Mexico, have settled their differences and there is no issue to be determined now by the lower Court. 2. That the aforesaid cause of action having been settled that the need for the Alternative Writ of Prohibition and these proceedings is now moot, and, accordingly, the said Alternative Writ of Prohibition is subject to being quashed and these proceedings are subject to dismissal. Now therefore, it is hereby ordered that certain Alternative Writ of Prohibition issued on the 20th day of October, 1966, directed to the Honorable Paul Tackett is and the same is hereby quashed. It is further ordered that the above entitled and designated proceedings to be and the same are hereby dismissed with prejudice.